Citation Nr: 1236835	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar strain and bilateral pes planus with bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left knee disorder (claimed as patellar tendonitis).  

The appeal was remanded by the Board for additional development in September 2006, January 2009, and February 2010.

In February 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2012.  In June 2012, the Board requested a supplemental opinion from the VHA.  An addendum to the previous opinion was received in July 2012.  In August 2012, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of her appeal, provided her a copy of that opinion and indicated that she was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No additional evidence or argument was received within those 60 days.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current left knee disorder, degenerative arthritis, was not present in service or until many years thereafter, and is not related to service or a service-connected disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in service, and may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, .3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished in a letter sent in September 2006 following the initial adjudication of the Veteran's claim.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that the letter was issued after the initial rating decision, the Board notes that the claim was thereafter readjudicated by way of supplemental statements of the case (SSOCs) issued in November 2007, July 2009, and April 2011.  

The Board notes that the September 2006 letter did not advise the Veteran of how to substantiate a claim for secondary service connection.  Despite this notice deficiency, the Board finds that the essential fairness of the adjudication was not adversely affected and any prejudice due to such error has been overcome.  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Based on the communications sent to the Veteran over the course of this appeal, it is reasonable to expect that she understood what was needed to prevail.  The November 2007 and April 2011 SSOCs addressed the criteria for establishing service connection on a secondary basis.  In addition, the Veteran demonstrated actual knowledge of the requirements of a secondary service connection claim.  Specifically, in a January 2012 Appellant's Post-Remand Brief, the Veteran, through her representative, cited to the specific regulatory criteria (i.e., 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (a)) and pertinent case law (i.e., Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc)) which pertains to establishing service connection on a secondary basis.  Moreover, she has not alleged that any prejudice resulted from lack of formal notice of the requirements for substantiating a secondary service connection claim, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  Thus, the Board finds that although there may have been a VCAA deficiency, such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Veteran's procedural rights have not been abridged, and the Board will proceed with appellate review. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment records have been obtained.  Records from the Social Security Administration (SSA) were also obtained.  She has not indicated there are any additional records that VA should seek to obtain on her behalf.  She also was provided with VA examinations in connection with her claim, and the Board obtained an expert medical opinion.  The Board finds that the expert's opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Finally, this case was previously before the Board and was remanded in September 2006 for VCAA notice.  It was also remanded in January 2009 and February 2010 in order to provide the Veteran with VA medical examinations to assess the etiology of her left knee disability.  There has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has given the Veteran every opportunity to express her contentions with respect to the issue now before the Board and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance to develop evidence is required.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Board is also charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records dated in February 1996 show that the Veteran complained of pain throughout her lower extremities, which was found to be "mainly due to her flat feet."  The notes indicate that although she had been placed on a temporary disability profile for pes planus and prescribed orthopedic shoe inserts, she continued to experience foot and leg pain after her profile ended.  The Veteran reported that her foot and leg pain flared up during runs and that she also experienced knee pain at those times.  Subsequent service treatment records reflect multiple complaints of left knee pain.  In May 1996, she was diagnosed as having patellar tendonitis and was given a limited profile.  The September 1997 separation examination was negative for any knee problems or related abnormalities of the lower extremities.  

During a post-service VA compensation and pension (C&P) examination in May 1998, the Veteran reported a history of chronic knee pain.  The physical examination revealed no clinical findings of erythema, edema, crepitus, instability, or other knee abnormalities, including limitation of motion in the knee.  Thus, the VA examiner concluded that the Veteran did not have a current knee disability.

VA treatment records and records associated with the Veteran's Social Security disability claim reflect complaints of knee pain and locking with flare-ups brought on by physical activities such as prolonged walking or standing, or changes in the weather.  These records also reflect objective findings of popping (with flexion of the knees) beginning in 2001. 

The Veteran was afforded a VA C&P examination in May 2009, during which she reported a history of knee problems that began in childhood and continued during and after her period of active service.  She complained of constant left knee pain and stiffness that had no clear precipitating factors, but was aggravated by prolonged standing and sitting.  X-rays were consistent with a diagnosis of degenerative joint disease of the left knee.  The VA examiner stated that the Veteran's current left knee arthritis was consistent with the natural aging process and was not caused by or related to her military service, including her in-service treatment for bilateral shin stress fractures.  

In April 2010, the claims file was returned to the May 2009 VA examiner for another opinion, to include whether the Veteran's currently diagnosed left knee arthritis was related to the bilateral shin fractures for which she had been treated in service and/or her service-connected disabilities of lumbar strain and bilateral pes planus with bilateral plantar fasciitis.  This time, the examiner stated that there was "no evidence of chronicity of knee complaints in the civilian records 12 years post discharge."  The examiner opined that the current left knee disorder is not caused by or related to military service or the service-connected disabilities.  The examiner also stated that the left knee disorder was not aggravated by the service-connected lumbar strain and bilateral pes planus with bilateral plantar fasciitis.  

In February 2012, the Board requested the opinion of VHA specialist regarding the etiology of the Veteran's left knee disability.  The specialist was asked to respond to several questions based on a review of all of the evidence of record.  In June 2012, an orthopedic surgeon reviewed the evidence of record and provided a lengthy and detailed opinion, which reflects a thorough review and consideration of the entire record.  The specialist opined that the currently identified left knee degenerative arthritis did not manifest during service or within a year of discharge from service and was not otherwise related to service.  The rationale was that the only knee issue in the Veteran's chart was a diagnosis of patellar tendinitis provided in February 1997.  He noted that on the separation examination in September 1997 there were no knee complaints; on an examination in May 1990 she had a normal knee; and for at least one year after discharge there was no evidence of any ongoing knee complaints.  

The specialist also specifically acknowledged the Veteran's report of knee symptoms from age 12, with aching in both knees throughout her history, as well as flat feet.  The specialist explained, however, that while there was evidence in the service records that the Veteran had problems related to tibia periostitis, as documented by a positive bone scan in May 1997, the bone scan only showed increased activity in the tibial diaphyseal areas.  There was no evidence of increased activity in the patellar tendon of the left knee (or right knee), or in the joint of either knee.  If arthritis was present at that time, the bone scan would have been positive and revealed increased activity in that portion of the knee- either the medial or lateral condyle or the patella.  According to the notes from May 1997, however, there was no activity.  Also, there were no knee complaints and no abnormal findings in the knee during the September 1997 separation examination.   

The specialist also opined that the 1996 diagnoses of patellar tendinitis and bilateral shin stress reactions/fractures did not represent the initial manifestation of the Veteran's current degenerative joint disease.  The rationale was that there is no literature or evidence-based research which indicates patellar tendinitis or tibial stress fractures, bilateral planovalgus deformity, or lumbar (or cervical) sprain disorder can lead to knee symptoms.  Moreover, patellar tendinitis has no relationship to degenerative arthritis.  

The specialist also specifically addressed the Veteran's contention that an altered gait related to her service-connected pes planus and lumbosacral strain caused her to develop arthritis in the left knee.  He opined that it is not likely that the Veteran's service-connected disabilities of bilateral pes planus with plantar fasciitis and lumbar strain have anything to do with her left knee degenerative arthritis, nor did they aggravate her left knee degenerative arthritis by any type of gait alteration.  The clinical rationale was that this contention has no foundation through outcome-literature.  He also noted that there has never been a study that showed an alteration of gait can cause arthritis in the knee from flat feet, tibial stress fractures, or lumbar sprain.   

The specialist further opined that the current degenerative arthritis is due to the natural wear and tear over time, the aging process, and the Veteran's genetic predisposition and has nothing to do with patellar tendinitis of the left knee, bilateral plantar fascial problems, bilateral tibial stress reactions, or a lumbar sprain disorder.  He went on to explain that the medical principles here included the fact that a diagnosis of patellar tendinitis is a self-limited inflammatory disorder and has nothing to do with degenerative arthritis of the knee.  A review of the records indicates that although the Veteran reports a history of knee problems that started in childhood and continued after active duty, she was not found to have degenerative arthritis in the left knee until May 2009.  On several examinations prior to that, including in October 2001, she complained of knee popping and x-rays were negative at that time; in February of 2001 she had bilateral foot pain; and in March of 2002, she was able to squat fully, had a full range of motion in her knees, and there was no evidence of knee arthritis at that time. 

In June 2012, the Board requested an addendum to the specialist's opinion that included specific consideration of the Veteran's competent report of having knee pain during and since service; a discussion of whether any left knee diagnosis (including patellar tendonitis) was related to service; and an explanation for the finding that the Veteran's left knee patellar tendinitis was "self-limiting."

In July 2012, the specialist provided an addendum to his June 2012 report.  In the addendum, he stated that he had taken into consideration the fact that the Veteran reported knee pain during service, which was diagnosed as patellar tendonitis in the left knee.  He further stated that it is important to realize that patellar tendonitis has nothing to do with the development of degenerative arthritis of the left knee, which was diagnosed at a later time, as noted in his original report.  He explained that patellar tendonitis is an inflammatory disorder of the patellar tendon and not of the cartilage and has no predisposing factors to the development of degenerative arthritis.  The two [disorders] are completely separate pathological processes, and tendinitis does not become arthritis later since it is tendon and not the cartilage which is involved.  [Tendinitis] was the Veteran's primary complaint in the service, and that was the diagnosis given to her while in the service and even within one year of service discharge.  It has no relationship to her degenerative arthritis, which was diagnosed at a later time.  The specialist further explained that patellar tendonitis is a self-limiting diagnosis usually due to activity, and when the activity stops, such as marching, kneeling or doing a physical profile, the patellar tendonitis will limit itself and not be a prolonged problem. 

The specialist further opined that the Veteran's current left knee disability, which is diagnosed as degenerative arthritis of the knee, is not related to any service injury or condition and did not develop within one year of discharge.  Moreover, it was not caused or aggravated by the service-connected back disability or bilateral pes planus with bilateral plantar fasciitis.  The clinical rationale was that low back disorders have no relationship to development of knee degenerative arthritis and bilateral flat feet do not cause knee degenerative arthritis.  He stated that he has never seen any scientific journal that has stated that either bilateral pes planus, which is flat feet, would cause degenerative arthritis.  Also, bilateral plantar fasciitis is also a tendinitis similar to patellar tendinitis and does not cause left knee degenerative arthritis.

Given the evidence of record, the Board finds that service connection for a left knee disorder is not warranted.  It is undisputed that the Veteran has a current diagnosis of arthritis in the left knee.  As such, the Board will focus on the evidence that relates to whether the arthritis is related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  At the outset, however, the Board finds that left knee arthritis may not be presumed to have been incurred during military service in this case because it was not diagnosed during service or within one year of discharge.  See 38 C.F.R. §3.307, 3.309. 

There are numerous medical opinions regarding whether there exists a causal nexus between the current left knee arthritis and military service and/or a service-connected disability, including negative opinions provided by the VA examiner in May 2009 and April 2010; and the negative opinion from a VHA medical specialist.  The Board finds that while the May 2009 and April 2010 VA medical opinions are considered competent; they are not particularly probative.  The May 2009 examiner noted that the Veteran was not diagnosed and treated in service for a left knee disability; a finding that is clearly not supported by the service records.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993) that a medical opinion based on an inaccurate factual premise is of no probative value).  The April 2010 opinion did not specifically take into account the Veteran's competent lay report as to a continuity of knee problems post-discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Further, both opinions failed to address the specific contention that the Veteran's altered gait, due to her service-connected lumbar strain and bilateral pes planus with bilateral plantar fasciitis disabilities, either caused and/or aggravated her left knee disorder.   

The Board finds that the specialist's June 2012 opinion, and July 2012 addendum, is highly persuasive as it relates to the question of causal nexus in this case.  The specialist carefully reviewed the documented and self-reported medical history of the Veteran.  His opinions were detailed, supported with specific clinical findings, and were comprehensive in nature, more so than the VA examiners' medical opinions.  The specialist offered an extremely thorough and well-reasoned analysis of the pertinent facts of the case and his opinions addressed all of the questions that were posed by the Board regarding the nature and etiology of the Veteran's current left knee disorder.  The opinion also was not speculative in nature and was supported with a detailed clinical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Thus, the Board finds the specialist's opinion- that the current left knee disorder is not related to military- is determinative in this matter.  There are no contrary medical opinions of record.  

The only other evidence in support of a causal nexus in this case, is the Veteran's contentions as to the etiology of her current left knee disorder, including on a basis of continuity of symptoms.  Her contentions are acknowledged and have been given due consideration because lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  Moreover, the Veteran is certainly competent, as a lay person, to report symptoms of which she has personal knowledge, such as knee pain, and the Board finds her account credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.307(b) (2011).  However, in light of particular circumstances of this case the Board finds that a determination of the etiology of the Veteran's current left knee disorder involves a complex medical assessment that requires medical expertise (i.e. establishing a causal relationship between two distinct pathologic processes - inflammation of a tendon (tendinitis) and a cartilage disorder (degenerative arthritis)).  The record does not show that the Veteran has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, the Board notes that she has provided inconsistent accounts as to the onset and chronicity of her left knee problems, including denying them at separation.  Accordingly, her lay statements are neither competent nor probative evidence supporting her claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  As such, even if her statements regarding etiology were competent, they are outweighed by the more persuasive medical opinions provided by the medical specialist in June and July 2012.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disorder because the persuasive medical evidence indicates that this condition did not have onset during active service and is not otherwise related to military service.  The persuasive medical evidence further indicates that the left knee disorder is neither caused nor aggravated by the service-connected bilateral pes planus with bilateral plantar fasciitis and lumbar strain.  Therefore, service connection for a left knee disorder on a secondary basis is also not warranted.  38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, service connection for left knee disorder must be denied.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


